            Case 1:19-cv-02633-BAH Document 14 Filed 05/26/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                      )
DEMOCRACY FORWARD FOUNDATION,                         )
                                                      )
                        Plaintiff,                    )
                                                      )
                        v.                            )      Civil Action No. 19-2633 (BAH)
                                                      )
U.S. DEPARTMENT OF JUSTICE, et al.,                   )
                                                      )
                                                      )
                        Defendants.                   )
                                                      )
                                     JOINT STATUS REPORT
       Pursuant to the Court’s March 24, 2020 Order, Plaintiff, Democracy Forward

Foundation, and Defendants, U.S. Department of Health and Human Services (“HHS”), U.S.

Department of the Interior (“DOI”), U.S. Department of Education (“ED”), and U.S. Department

of Justice (“DOJ”), by and through undersigned counsel, submit this Joint Status Report to

apprise the Court of their progress toward resolving this Freedom of Information Act (“FOIA”)

case. The parties report as follows:

       1.        At issue are four nearly identical FOIA requests submitted to the defendant

agencies. Each request seeks the following information from a specified agency office:

       All records containing or documenting communications sent to or received by all staff,
       including officers, employees and contractors, in [specified agency office] with the
       following organizations and domains:

             •   Fox News or @foxnews.com
             •   Breitbart News Network or @breitbart.com
             •   CRTV.com or @crtv.com
             •   The Blaze or @theblaze.com
             •   NewsMax or @newsmaxtv.com
             •   Daily Caller or @dailycaller.com
             •   Daily Wire or @dailywire.com
             •   One America News or @oann.com
             •   Sinclair Broadcast Group or @sgbi.net
            Case 1:19-cv-02633-BAH Document 14 Filed 05/26/20 Page 2 of 4



       1.       HHS: HHS provided a production to Plaintiff on April 30, 2020. For this

production, HHS processed 1570 pages of potentially responsive records captured in the

agency’s search. Of these pages, HHS released 753 pages in their entirety and 817 pages in part,

with portions redacted pursuant to Exemptions 6 of the FOIA, 5 U.S.C. §552 (b)(6). HHS is

processing 1,500 pages for a release in June 2020.

       2.       DOI: On May 4, 2020 DOI reviewed 507 pages and released 228 pages as

responsive. On May 21, 2020 DOI reviewed 550 pages and determined that zero pages were

responsive.

       3.       DOJ-OIP 1: OIP has issued three interim productions to date and plans to

continue issuing interim productions around the end of each month going forward. As OIP

continues to process Plaintiff's request and issue further interim productions, the parties may

continue to confer regarding scope and OIP's progress.

       4.       ED: Plaintiff has dismissed Department of Education from this action.

       The parties propose to file another status report by July 27, 2020. A proposed order is

attached.




1
 Plaintiff’s FOIA request is being processed by DOJ’s Office of Information Policy (“OIP”),
which processes requests on behalf of the Office of Public Affairs.
        Case 1:19-cv-02633-BAH Document 14 Filed 05/26/20 Page 3 of 4



Dated: May 26, 2020                   Respectfully submitted,

/s/ Aman George                       MICHAEL R. SHERWIN,
AMAN GEORGE, D.C. Bar No. 1028446     Acting United States Attorney for the
Democracy Forward Foundation          District of Columbia
1333 H St. NW
Washington, DC 20005                  DANIEL VAN HORN,
(202) 701-1783                        D.C. Bar No. 924092
ageorge@democracyforward.org          Chief, Civil Division

Attorney for Plaintiff                /s/ Brenda González Horowitz
                                      BRENDA GONZÁLEZ HOROWITZ
                                      D.C. Bar No. 1017243
                                      Assistant United States Attorney
                                      555 Fourth Street, N.W.
                                      Washington, D.C. 20530
                                      (202) 252-2512
                                      Brenda.Gonzalez.Horowitz@usdoj.gov

                                      Counsel for Defendants
         Case 1:19-cv-02633-BAH Document 14 Filed 05/26/20 Page 4 of 4



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
DEMOCRACY FORWARD FOUNDATION )
                                       )
            Plaintiff,                 )
                                       )
      v.                               ) Civil Action No. 19-2633 (BAH)
                                       )
U.S. DEPARTMENT OF JUSTICE, et al.,    )
                                       )
            Defendants.                )
______________________________________ )

                                     [PROPOSED] ORDER

       In light of the parties’ joint status report, it is ORDERED that the parties will file another

status report by July 27, 2020.

       SO ORDERED.



____________________                          ___________________________
Date                                          Beryl A. Howell
                                              Chief Judge
                                              U.S. District Court for the District of Columbia
